Citation Nr: 0930536	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of right knee surgery.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1983 to April 
1984, and from May 1991 to November 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

In November 2008 the Veteran testified at a hearing before 
the undersigned.  A transcript of the hearing is associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he is entitled to an increased 
evaluation for his service-connected right knee disability, 
which is currently rated as 10 percent disabling.  

During his November 2008 hearing, the Veteran submitted 
additional medical evidence concerning treatment for his 
service connected right knee, including a September 2007 
Operative Report, a May 2007 medical statement from his 
orthopedist, a May 2007 MRI report, and private treatment 
records (dated from November 2005 through November 2007).  
Here, the Board notes that the Veteran waived his right to 
have the RO initially consider this additional evidence. See 
38 C.F.R. § 20.1304(c) (2008).  

Overall, the aforementioned evidence suggests that the 
Veteran's right knee disability has worsened since the time 
of his last VA examination.  Indeed, a May 2007 MRI shows the 
presence of a "very large, complex tear" involving the body 
and posterior horn of the lateral meniscus, with severe 
osteoarthritis in the lateral joint compartment, and loose 
bodies.  Private treatment reports, dated from November 2005 
to September 2007, show continued complaints of discomfort, 
pain, and locking of the right knee.  A September 2007 
Operative Report reflects that the Veteran underwent an 
arthroscopic procedure involving the right knee; post-
operatively, the diagnosis was characterized as a "complex 
tear" of the lateral meniscus, with degenerative changes of 
the lateral compartment.  In November 2007, private treatment 
reports again reflect that the Veteran presented to the 
orthopedist with complaints of right knee discomfort and 
"locking" episodes.  X-rays revealed degenerative changes.  
In view of his symptoms, the physician performed an 
aspiration of the right knee; he was also injected with 
cortisone and prescribed an anti-inflammatory medication at 
that time.  There are other similar reports of record which 
show that the Veteran continues to have problems with his 
right knee, including episodes of locking and pain, and the 
need for repeated aspirations and cortisone injections.  See 
Letter from Dr. Winters, January 2006.  

Also during his November 2008 hearing, the Veteran testified 
that he has "no lateral stability" in the right knee, and 
that it "constantly" gives out on him.  In addition to 
near-constant pain, which is severe at times, and swelling, 
he stated that he can hear his knee "pop" and grind.  He 
further indicated that he has been prescribed a Velcro brace 
to immobilize his right knee, which he uses approximately 
"ninety-five percent" of the time when he has to do 
anything physical.  Essentially, he believes he is entitled 
to separate ratings for arthritis and instability in his 
knees. See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997) and VAOPGPREC 9-98 (August 14, 1998).  These two 
precedent GC opinions indicate that separate ratings are 
warranted if the Veteran has instability (under DC 5257) 
apart from arthritis (under DC 5003) causing limitation of 
motion. 

It is also possible, incidentally, to receive separate 
ratings for limitation of flexion (DC 5260) and limitation of 
extension (DC 5261) for disability of the same joint. See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  In this regard, the 
Veteran also provided testimony indicating that his range of 
motion has significantly decreased.  

Based on a review of the entire evidence of record, it would 
appear that the Veteran was last afforded a VA examination 
for compensation purposes in May 2006, more than three years 
ago.  Under the circumstances, and further considering his 
credible testimony and the additional medical evidence 
submitted therewith, the Board is of the opinion that an 
additional, more contemporaneous VA orthopedic examination 
would be appropriate prior to a final adjudication of the 
Veteran's claim for an increased evaluation for his service-
connected right knee disability.  

Indeed, the Court has held that when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination. See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (where the Court determined the Board should 
have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).

In this regard, it is noted that the extent of mobility in 
the joints in question is an essential consideration as a 
basis for the rating of these disorders, in addition to other 
relevant symptomatology (for instance, complaints of a 
shocking sensation in connection with his elbows when 
carrying objects of any weight).  When determining the 
evaluation of orthopedic disabilities that are at least 
partly rated based on limitation of motion, VA must take into 
account whether the Veteran has additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated due to factors such as pain, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use. See DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  
In the present case at hand, more definitive findings are 
required on the manifestation of functional loss.  
Finally, the Veteran also contends that the residual surgical 
scars associated with his service-connected right knee cause 
additional pain and limitation of motion. See Hearing 
Transcript, pp. 12-13.  As the scars are a component of the 
disability on appeal, the VA examination should also include 
an evaluation of the Veteran's surgical scars to the right 
knee.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to sign 
the necessary authorization for release of 
any private medical records, subsequent to 
November 2007, the date of the most recent 
evidence of record, to the VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2. Schedule the Veteran for a VA 
orthopedic examination to assess the 
current severity of his right knee 
disability.

The designated VA examiner must conduct 
all necessary testing needed to make this 
determination, including specifically 
range of motion studies (measured in 
degrees, with normal range of motion 
specified), and the examiner should review 
the results of any testing prior to 
completion of the examination report.  The 
examiner must also determine whether there 
are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the elbows and knees 
are used repeatedly over a period of time.  
This determination should be portrayed, if 
feasible, in terms of the degree of 
additional range of motion loss due to 
these factors.

Also regarding the Veteran's right knee, 
the examiner should indicate whether the 
Veteran has any instability in either knee 
(aside from the arthritis) and, if he 
does, the severity of it (e.g., slight, 
moderate or severe), or episodes of 
locking.

If an opinion cannot be rendered in 
response to these questions, please 
explain why this is not possible or 
feasible.

To facilitate making these important 
determinations the claims file must be 
made available for a review of the 
Veteran's pertinent medical history, to 
include both a complete copy of this 
remand and the report of his prior May 
2006 and June 2007 VA examinations.

The examination report should be 
completely legible. If an examination form 
is used to guide the examination, the 
submitted examination report must include 
the questions to which answers are 
provided.

3.  With respect to the residual scarring, 
specific findings should be made with 
respect to the location, size and shape of 
the scar(s) from any right knee surgery 
with a detailed description of any 
associated pain or tenderness as well as 
the presence of any disfigurement or any 
limitations caused by any adhesions or 
nerve impairment.

4.  Then readjudicate the claim for higher 
ratings for the right knee disability, 
including scar residuals, in light of the 
additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, 
prepare another SSOC and send it to him 
and his representative.  Give them time to 
respond before returning the file to the 
Board for further appellate consideration 
of these claims.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




